Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-14, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schneider (US20150211738), which shows all of the claimed limitations.  Schneider shows: 
1. (Original) A control system for a burner appliance, the control system comprising: a byproduct sensor 160,164 disposed in an exhaust flue and configured to detect a level of a combustion byproduct in the exhaust flue (para. 0050); a barometric pressure sensor 184 configured to detect an environmental pressure at the burner appliance (para. 0053); and a controller 109 in communication with the byproduct sensor and the barometric pressure sensor, the controller being configured to: receive barometric-pressure data from the barometric pressure sensor; receive byproduct-sensor data indicative of the level of the combustion byproduct in the exhaust flue; and transmit a signal to adjust at least one of a blower speed or a fuel rate based at least in part on the byproduct-sensor data and the barometric-pressure data (para. 0022,0050,0053,0062).  
2. (Original) The control system of Claim 1, wherein the combustion byproduct comprises at least one of oxygen, carbon monoxide, or carbon dioxide (para. 0050).  
3. (Original) The control system of Claim 1, further comprising: a burner configured to: receive fuel from a fuel supplier; receive oxygen from a blower; 2 125824239v1Application No.: 16/848,043Attorney Ref.: RHM13USC1combust a mixture of the fuel and oxygen; and produce heat (para. 0094); and a water tank 118 heatable by the burner and comprising a temperature sensor 120,128 configured to detect a temperature of water within the water tank (para. 0044); wherein the controller is further configured to: receive temperature data from the temperature sensor; and transmit a signal to adjust at least one of the blower speed or the fuel rate based at least in part on the temperature data (para. 0033,0044,0045).  
4. (Original) The control system of Claim 3, wherein the fuel is a gaseous fuel comprising at least one of natural gas or propane (para. 0031,0049).  
6. (Original) The control system of Claim 3, wherein the controller is further configured to transmit a signal to adjust the heat of the burner based on the barometric-pressure data (para. 0053).  
9. (Original) The control system of Claim 1, wherein the controller is further configured to adjust at least one of a minimum speed setting or a maximum speed setting of a blower based at least in part on the barometric-pressure data (inherent; para. 0053).  
10. (Original) A controller for a burner appliance, the controller comprising: one or more processors (para. 0009-0019,0113); and memory in communication with the one or more processors and storing instructions that, when executed, cause the controller to: receive a first set of data from a byproduct sensor disposed in an exhaust flue, the byproduct sensor being configured to detect a level of a combustion byproduct in the exhaust flue; receive a second set of data from a barometric pressure sensor configured to detect an environmental pressure at the burner appliance; calculate, with the one or more processors, a first blower speed for a blower, the first blower speed based at least in part on the first set of data and the second set of data; 4 125824239v1Application No.: 16/848,043Attorney Ref.: RHM13USC1 calculate, with the one or more processors, a first fuel rate to supply fuel via a fuel supplier, the first fuel rate based at least in part on the first set of data and the second set of data; and transmit instructions to the blower and/or the fuel supplier to adjust at least one of: the blower to operate at the first blower speed; or the fuel supplier to supply the fuel at the first fuel rate (para. 0055,0113; see previous claims).  
11. (Original) The controller of Claim 10, wherein the combustion byproduct comprises at least one of oxygen, carbon monoxide, or carbon dioxide (see previous claims).  
12. (Original) The controller of Claim 10, wherein the instructions further cause the controller to: receive temperature data from a temperature sensor, the temperature data is indicative of a water temperature within a water tank; and transmit instructions to the blower and/or the fuel supplier to adjust at least one of the first blower speed or the first fuel rate based at least in part on the temperature data (see previous claims).  
13. (Original) The controller of Claim 12, wherein the instructions further cause the controller to, transmit instructions to the blower and/or the fuel supplier to adjust a heat of a burner based on the second set of data, wherein the water tank is heatable by the burner, and wherein the second set of data is indicative of an altitude (see previous claims).  
14. (Original) The controller of Claim 10, wherein the instructions further cause the controller to calculate, with the one or more processors, at least one of a minimum speed setting or a maximum speed setting for the blower based at least in part on the second set of data (see previous claims).  
17. (Original) The controller of Claim 10, wherein the instructions further cause the controller to: calculate, with the one or more processors, a second fuel rate based at least in part on the second set of data; and transmit instructions to the fuel supplier to supply the fuel at the second fuel rate (see previous claims).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US20150211738), which discloses substantially all of the claimed limitations.  
Schneider discloses the use of liquid fuel (para. 0031), but fails to specifically recite the use of a solenoid valve.
Official Notice is given that the use of a solenoid valve controlled by a processor in response to data received and calculated from sensors is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for efficient fuel flow control.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above mentioned limitations into the invention disclosed by Schneider, so as to provide for efficient fuel flow control.

	
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US20150211738), which discloses substantially all of the claimed limitations.  
Nevertheless, Schneider fails to specifically recite the claimed ranges.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schneider, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

June 15, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762